This opinion is subject to administrative correction before final disposition.




                                 Before
                     HITESMAN, GASTON, and GEIS,
                        Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                         Tyler W. AYERS
                Lance Corporal (E-3), U.S. Marine Corps
                              Appellant

                              No. 201900107

                         Decided: 14 November 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Wilbur Lee, USMC. Sentence ad-
   judged 24 January 2019 by a general court-martial convened at Ma-
   rine Corps Base Camp Kaneohe Bay, Hawaii, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, forfeiture of all pay and allowances, confinement for 7 months,
   and a bad-conduct discharge.
   For Appellant: Lieutenant Commander W. Scott Stoebner, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
                   United States v. Ayers, No. 201900107


and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                     2